Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 14, 2021

The Court of Appeals hereby passes the following order:

A21A0807. DEWAYNE DEON THOMAS v. THE STATE.

      In 2013, Dewayne Thomas pled guilty as a first offender to two controlled-
substance offenses, and the trial court imposed a sentence that included a term of
probation. In November 2020, Thomas filed a “Motion to Correct Sentence,” in
which he contended that the trial court had revoked his probation and first-offender
status (after he violated the terms of his probation) and sentenced him to a total of 40
years in prison. The trial court denied the motion, and Thomas filed this direct appeal.
We lack jurisdiction.
      According to the terms of Thomas’s “Motion to Correct Sentence,” the
underlying subject matter of this appeal is the revocation of his first-offender
probation. Consequently, Thomas was required to file an application for discretionary
appeal to obtain appellate review of the denial of his motion. See OCGA § 5-6-35 (a)
(5), (b); Zamora v. State, 226 Ga. App. 105, 105 (485 SE2d 214) (1997); Dean v.
State, 177 Ga. App. 123, 124-125 (1) (338 SE2d 711) (1985). His failure to do so
deprives us of jurisdiction over this direct appeal. See Zamora, 226 Ga. App. at 105.
      Moreover, the record on appeal contains no court orders revoking Thomas’s
first-offender probation or imposing a new sentence. Absent any such orders, there
is no new sentence for this Court to review, even if this appeal were properly before
this Court. For each of these reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/14/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.